MEMORANDUM OF DECISION.
On appeal from the judgment of the Superior Court (Kennebec County) entered on a jury verdict convicting him of Class C assault in violation of 17-A M.R.S.A. § 207 (1983 & Supp.1987), Michael Davidson claims that the court erred in admitting certain photographs into evidence and challenges the sufficiency of the evidence to support the verdict. The court acted within its discretion in finding that the photographs’ probative value was not substantially outweighed by danger of unfair prejudice to defendant. See M.R.Evid. 403. On the basis of all the evidence viewed in the light most favorable to the prosecution, the jury rationally could find beyond a reasonable doubt every element of the crime of Class C assault. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.